136 U.S. 572
10 S.Ct. 1063
34 L.Ed. 539
INLAND & S. COASTING CO.v.TOLSON.
January 6, 1890.

[Statement of Case from pages 572-578 intentionally omitted]
Nathaniel Wilson, for plaintiff in error.
Arthur A. Birney and Charles C. Cole, for defendant in error.
PER CURIAM.


1
The motion to rescind the judgment of dismissal, entered November 4, 1889, to restore the cause to the docket, and to amend the writ of error herein by inserting therein, as plaintiffs in error, the names of Henry A. Willard, John W. Thompson, Samuel Norment, and J. H. Baxter is granted, and case returned to the docket.